Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement is made this 10th day of December 2004, by and between
MedQuist Inc. (hereinafter the “Company”) and John W. Quaintance (hereinafter
“Quaintance”), currently Chief Operating Officer of the Company.

 

WHEREAS, Quaintance and the Company have agreed that Quaintance will resign from
his employment with the Company as of January 31, 2005; and

 

WHEREAS, the parties desire to set forth the terms and conditions relating to
Quaintance’s resignation of employment with the Company.

 

NOW THEREFORE, the parties, intending to be legally bound, in consideration of
the mutual promises and undertakings set forth herein, do hereby agree as
follows:

 


1.                                       QUAINTANCE AGREES TO RESIGN FROM HIS
EMPLOYMENT AS CHIEF OPERATING OFFICER AND RESIGN HIS DUTIES AS AN OFFICER OF THE
COMPANY EFFECTIVE JANUARY 31, 2005 (THE “RESIGNATION DATE”).


 


2.                                       IN ACCORDANCE WITH HIS EMPLOYMENT
AGREEMENT ENTERED INTO AS OF THE 22ND OF MAY 2000, BY AND BETWEEN THE COMPANY
AND QUAINTANCE (THE “EMPLOYMENT AGREEMENT”), QUAINTANCE WILL CONTINUE TO PERFORM
THE SERVICES THAT ARE APPROPRIATE FOR A PERSON IN HIS POSITION AS WELL AS
PROVIDE ALL REASONABLE ASSISTANCE TO THE COMPANY IN TRANSITIONING THE
RESPONSIBILITIES OF HIS POSITION.  THE COMPANY RESERVES THE RIGHT TO RELIEVE
QUAINTANCE OF HIS OBLIGATION TO REPORT TO THE OFFICE PRIOR TO THE RESIGNATION
DATE, PROVIDED HOWEVER, THAT QUAINTANCE REMAINS OBLIGATED TO CONTINUE TO
COOPERATE ON AN AS-NEEDED BASIS WITH ANY REQUESTS FROM THE BOARD OR FROM A
SUCCESSOR COO TO ASSIST IN THE TRANSITION OF RESPONSIBILITIES.  QUAINTANCE WILL
RECEIVE ALL ACCRUED BUT UNPAID SALARY THROUGH THE RESIGNATION DATE, $33,155.60,
WHICH IS THE CASH EQUIVALENT OF ALL ACCRUED BUT UNUSED PAID TIME OFF THROUGH THE
RESIGNATION DATE, AND UNREIMBURSED EXPENSES INCURRED THROUGH THE RESIGNATION
DATE.  QUAINTANCE WILL BE ELIGIBLE TO RECEIVE THE PORTION OF THE DISCRETIONARY
BONUS FOR 2004 THAT IS DEPENDENT UPON THE FINANCIAL PERFORMANCE OF THE COMPANY
FOR CALENDAR YEAR 2004, WHICH WILL BE CALCULATED AND, IF APPLICABLE, PAID IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE DISCRETIONARY BONUS PLAN AND
MAILED TO QUAINTANCE AT QUAINTANCE’S HOME ADDRESS OF RECORD.


 


3.                                       EFFECTIVE FEBRUARY 1, 2005, QUAINTANCE
MAY ELECT CONTINUED MEDICAL AND DENTAL COVERAGE FOR THE TIME PERIOD PERMITTED BY
COBRA, BY COMPLETING THE APPLICABLE COBRA FORMS WHEN SENT TO HIM.  UPON RECEIPT
OF THE COMPLETED APPLICABLE COBRA FORMS, THE COMPANY WILL MAKE THE NECESSARY
PAYMENTS TO CONTINUE QUAINTANCE’S MEDICAL AND/OR DENTAL COVERAGE.  QUAINTANCE
AGREES TO NOTIFY THE COMPANY IMMEDIATELY IF HE SECURES MEDICAL AND DENTAL
COVERAGE THROUGH ANY OTHER SOURCE DURING THIS 18 MONTH PERIOD.  TO THE EXTENT
THAT QUAINTANCE IS REQUIRED TO PAY A PORTION OF THE COST OF MEDICAL AND/OR
DENTAL COVERAGE, THE COMPANY WILL REIMBURSE QUAINTANCE FOR THE PORTION OF THE
COST OF MEDICAL AND/OR DENTAL COVERAGE PAID BY QUAINTANCE DURING THE 18 MONTH
PERIOD.  IF QUAINTANCE IS NOT REQUIRED TO PAY ANY PART OF THE COST OF OTHER
MEDICAL AND/OR DENTAL COVERAGE DURING THE 18 MONTH PERIOD, THEN THE COMPANY WILL
CEASE MAKING COBRA PAYMENTS.

 

1

--------------------------------------------------------------------------------


 


4.                                       QUAINTANCE’S STOCK OPTIONS, TO THE
EXTENT VESTED AS OF THE RESIGNATION DATE, SHALL REMAIN EXERCISABLE FOR THE
POST-TERMINATION EXERCISE PERIOD PROVIDED IN THE OPTION AWARD AGREEMENTS, SUCH
PERIOD COMMENCING ON THE DATE THAT THE SUSPENSION IS LIFTED FOR THE EXERCISE OF
OPTIONS AND QUAINTANCE WILL BE NOTIFIED OF SAID DATE ALONG WITH AND IN THE SAME
MANNER AS ALL PERSONS WITH COMPANY STOCK OPTIONS.  NO ADDITIONAL STOCK OPTIONS
WILL VEST FOLLOWING THE RESIGNATION DATE.  QUAINTANCE’S PARTICIPATION IN ALL
COMPANY BENEFIT PLANS SHALL CEASE AS OF THE RESIGNATION DATE. THE OPTIONS AS TO
WHICH THE EXERCISE PERIOD IS EXTENDED PURSUANT TO THE AGREEMENT MAY BE SUBJECT
TO THE PROVISIONS OF SECTION 409A OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS ISSUED THEREUNDER AND, AS SUCH, QUAINTANCE MAY INCUR INCOME TAX
AND/OR PENALTIES AS A RESULT OF SUCH EXTENSION.


 


5.                                       THE COMPANY AND QUAINTANCE AGREE THAT
THE TIME PERIOD SET OUT IN SECTION 9(A) OF THE EMPLOYMENT AGREEMENT IS HEREBY
REDUCED TO EIGHTEEN (18) MONTHS.  EXCEPT AS SPECIFICALLY MODIFIED HERE,
SECTION 9 OF THE EMPLOYMENT AGREEMENT (RESTRICTIVE COVENANTS AND
CONFIDENTIALITY; INJUNCTIVE RELIEF) AND SECTION 10 (SURVIVAL), SHALL APPLY IN
FULL FORCE AND EFFECT.


 


6.                                       RELEASE.


 

A.                                       QUAINTANCE HEREBY FOREVER RELEASES AND
DISCHARGES THE COMPANY, THE COMPANY’S PAST, PRESENT, OR FUTURE PARENT,
AFFILIATED, RELATED, AND/OR SUBSIDIARY ENTITIES, AND ALL OF THEIR PAST, PRESENT
AND FUTURE DIRECTORS, SHAREHOLDERS, OFFICERS, GENERAL OR LIMITED PARTNERS,
EMPLOYEES, AGENTS, ATTORNEYS AND REPRESENTATIVES FOR ACTIONS OR OMISSIONS TAKEN
BY ANY OR ALL OF THEM ON BEHALF OF THE COMPANY IN EACH OF THEIR RESPECTIVE
CAPACITIES, AND THE EMPLOYEE BENEFIT PLANS IN WHICH QUAINTANCE IS OR HAS BEEN A
PARTICIPANT BY VIRTUE OF HIS EMPLOYMENT WITH THE COMPANY (COLLECTIVELY, THE
“COMPANY RELEASEES”), FROM, AND AGREES HEREBY FOREVER NOT TO SUE THE COMPANY
RELEASEES WITH RESPECT TO, ANY AND ALL CLAIMS, DEBTS, DEMANDS, ACCOUNTS,
JUDGMENTS, RIGHTS, CAUSES OF ACTION, EQUITABLE RELIEF, DAMAGES, COSTS, CHARGES,
ATTORNEYS’ FEES, COMPLAINTS, OBLIGATIONS, PROMISES, AGREEMENTS, CONTROVERSIES,
SUITS, EXPENSES, ANY FORM OF COMPENSATION (INCLUDING BUT NOT LIMITED TO SALARY,
BONUSES, COMMISSIONS OR RELATED FEES), RESPONSIBILITY AND LIABILITY OF EVERY
KIND AND CHARACTER WHATSOEVER, WHETHER IN LAW OR EQUITY, KNOWN OR UNKNOWN,
ASSERTED OR UNASSERTED, SUSPECTED OR UNSUSPECTED, WHICH QUAINTANCE HAS OR MAY
HAVE HAD AGAINST THE COMPANY RELEASEES BASED ON ANY EVENTS OR CIRCUMSTANCES
ARISING OR OCCURRING ON OR PRIOR TO THE DATE OF THIS AGREEMENT ARISING DIRECTLY
OR INDIRECTLY OUT OF, RELATING TO, OR IN ANY OTHER WAY INVOLVING IN ANY MANNER
WHATSOEVER, (I) QUAINTANCE’S EMPLOYMENT AGREEMENT OR STOCK OPTION AGREEMENTS;
(II) QUAINTANCE’S EMPLOYMENT WITH THE COMPANY OR HIS SEPARATION OF EMPLOYMENT,
(III) QUAINTANCE’S STATUS AT ANY TIME AS A HOLDER OF ANY SECURITIES OF THE
COMPANY, OR (IV) WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING UNDER FEDERAL,
STATE, OR LOCAL LAWS RELATING TO EMPLOYMENT OR SECURITIES, INCLUDING WITHOUT
LIMITATION CLAIMS OF WRONGFUL DISCHARGE, BREACH OF EXPRESS OR IMPLIED CONTRACT,
FRAUD, MISREPRESENTATION, DEFAMATION, OR LIABILITY IN TORT, CLAIMS OF ANY KIND
THAT MAY BE BROUGHT IN ANY COURT OR ADMINISTRATIVE AGENCY, ANY CLAIMS ARISING
UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA,” A LAW WHICH PROHIBITS DISCRIMINATION ON THE BASIS OF
AGE), THE AMERICANS WITH DISABILITIES ACT, THE FAIR LABOR STANDARDS ACT, THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE
SECURITIES ACT OF 1933, THE SECURITIES EXCHANGE ACT OF 1934, THE SARBANES-OXLEY
ACT, THE NEW JERSEY LAW AGAINST DISCRIMINATION, NEW JERSEY CONSCIENTIOUS
EMPLOYEE PROTECTION ACT, THE NEW JERSEY WAGE PAYMENT AND COLLECTION LAW AND
SIMILAR STATE OR LOCAL STATUTES, ORDINANCES, AND REGULATIONS; PROVIDED, THAT,

 

2

--------------------------------------------------------------------------------


 

NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THIS GENERAL RELEASE
SHALL NOT EXTEND TO (X) BENEFIT CLAIMS UNDER EMPLOYEE PENSION AND DEFERRED
COMPENSATION BENEFIT PLANS IN WHICH QUAINTANCE WAS A PARTICIPANT BY VIRTUE OF
HIS EMPLOYMENT WITH THE COMPANY; (Y) INDEMNIFICATION RIGHTS QUAINTANCE MAY HAVE
BY VIRTUE OF HIS STATUS AS A FORMER OFFICER IN ACCORDANCE WITH APPLICABLE LAW
AND THE COMPANY’S BY-LAWS AND THAT CERTAIN UNDERTAKING DATED SEPTEMBER 10, 2004;
AND (Z) ANY OBLIGATION OF THE COMPANY UNDER THIS SEPARATION AGREEMENT.

 

B.                                      EXCEPT FOR THE SURVIVAL AND CONTINUATION
OF QUAINTANCE’S OBLIGATIONS AS SET FORTH IN SECTION 5 OF THIS SEPARATION
AGREEMENT, THE COMPANY FULLY, FOREVER, IRREVOCABLY AND UNCONDITIONALLY RELEASES,
REMISES, SETTLES AND DISCHARGES QUAINTANCE FROM ANY AND ALL MANNER OF CLAIMS,
CHARGES, COMPLAINTS, DEBTS, LIABILITIES, DEMANDS, ACTIONS, CAUSES OF ACTION,
SUITS, RIGHTS, COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES,
OMISSIONS, DAMAGES, OBLIGATIONS AND EXPENSES OF ANY KIND, WHETHER KNOWN OR
UNKNOWN, WHICH IT HAD, NOW HAS, OR HEREAFTER MAY HAVE AGAINST QUAINTANCE ARISING
FROM, OR RELATING IN ANY WAY TO QUAINTANCE’S EMPLOYMENT BY THE COMPANY, EXCEPT
FOR ACTIONS BY QUAINTANCE THAT CONSTITUTE FRAUD OR OTHER INTENTIONAL MISCONDUCT.

 

C.                                       QUAINTANCE UNDERSTANDS THAT THE RELEASE
OF CLAIMS HE HAS GIVEN, AS SET FORTH IN SECTION 6A OF THIS AGREEMENT, INCLUDES A
RELEASE OF CLAIMS ARISING UNDER THE ADEA.  QUAINTANCE UNDERSTANDS AND WARRANTS
THAT HE HAS BEEN GIVEN A PERIOD OF 21 DAYS TO REVIEW AND CONSIDER THIS
AGREEMENT.  BY HIS SIGNATURE BELOW, QUAINTANCE WARRANTS THAT HE HAS CONSULTED
WITH AN ATTORNEY AS TO THE TERMS OF THIS AGREEMENT.  QUAINTANCE FURTHER WARRANTS
THAT HE UNDERSTANDS THAT HE MAY ACCEPT AND RETURN THE AGREEMENT PRIOR TO THE
EXPIRATION OF THIS 21-DAY REVIEW PERIOD, AND, IF HE CHOOSES TO DO SO, HE
WARRANTS THAT HE USED AS MUCH OF THE 21-DAY REVIEW PERIOD AS HE REQUIRED AND
RETURNED THE AGREEMENT KNOWINGLY AND VOLUNTARILY AND WITHOUT ANY PRESSURE OR
COERCION ON THE PART OF THE COMPANY OR ANY OF ITS REPRESENTATIVES.

 

D.                                      QUAINTANCE FURTHER WARRANTS THAT HE
UNDERSTANDS THAT HE HAS SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE
THE AGREEMENT BY NOTICE IN WRITING TO THE COMPANY’S HUMAN RESOURCES MANAGER AT
MOUNT LAUREL, NEW JERSEY, 08054-4632.  THIS AGREEMENT SHALL BE BINDING,
EFFECTIVE, AND ENFORCEABLE UPON BOTH PARTIES UPON THE EXPIRATION OF THIS SEVEN
(7) DAY REVOCATION PERIOD WITHOUT THE COMPANY HAVING RECEIVED SUCH REVOCATION,
BUT NOT BEFORE SUCH TIME.

 


7.                                       PROVIDED THAT (I) QUAINTANCE HAS
EXECUTED THIS AGREEMENT, (II) THE TIME PERIOD IN SECTION 6C HAS EXPIRED, AND
(III) HE HAS PERFORMED THE DUTIES REQUESTED OF HIM IN SECTION 1 SATISFACTORILY
AND HAS NOT ENGAGED IN ANY INTENTIONAL WRONGDOING OR OTHER GROSS MISCONDUCT
PRIOR TO THE RESIGNATION DATE, ON OR BEFORE FEBRUARY 15, 2005, THE COMPANY SHALL
PAY TO QUAINTANCE, AS CONSIDERATION FOR EXECUTING THIS AGREEMENT, A LUMP SUM
PAYMENT IN A TOTAL AMOUNT EQUAL TO $582,450.00, LESS APPLICABLE WITHHOLDING,
WHICH WILL BE MAILED TO QUAINTANCE AT QUAINTANCE’S HOME ADDRESS OF RECORD.


 


8.                                       THE PARTIES ACKNOWLEDGE THAT THE SUMS
AND BENEFITS SET FORTH IN SECTIONS 3, 4, AND 7 ABOVE REPRESENT AMOUNTS IN
ADDITION TO ANYTHING OF VALUE TO WHICH QUAINTANCE IS OTHERWISE ENTITLED AND ARE
PROVIDED IN CONSIDERATION FOR THE EXECUTION OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


9.                                       IN RESPONSE TO ANY INQUIRIES FROM
FUTURE OR PROSPECTIVE EMPLOYERS CONCERNING QUAINTANCE, IT IS AGREED THAT THE
COMPANY WILL PROVIDE THE LETTER OF REFERRAL ATTACHED HERETO AS EXHIBIT A AND
FURTHER AGREES NOT TO PROVIDE ANY INFORMATION THAT IS NOT CONSISTENT WITH THE
ATTACHED LETTER OF REFERRAL.


 


10.                                 QUAINTANCE AGREES THAT HE WILL COOPERATE
FULLY WITH THE COMPANY AND ITS COUNSEL WITH RESPECT TO ANY MATTER (INCLUDING
LITIGATION, INVESTIGATION, OR GOVERNMENTAL PROCEEDING) WHICH RELATES TO MATTERS
WITH WHICH QUAINTANCE WAS INVOLVED DURING THE PERIOD IN WHICH HE WAS EMPLOYED OR
ENGAGED AS A CONSULTANT BY THE COMPANY, INCLUDING FULL DISCLOSURE OF ALL
RELEVANT INFORMATION AND TRUTHFULLY TESTIFYING ON THE COMPANY’S BEHALF IN
CONNECTION WITH ANY SUCH PROCEEDING OR INVESTIGATION.  QUAINTANCE WILL RENDER
SUCH COOPERATION IN A TIMELY MANNER AND AT SUCH TIMES AND PLACES AS MAY BE
MUTUALLY AGREEABLE TO THE PARTIES.  UPON SUBMISSION OF APPROPRIATE
DOCUMENTATION, QUAINTANCE SHALL BE REIMBURSED BY THE COMPANY FOR REASONABLE
TRAVEL, LODGING, MEALS, AND TELECOMMUNICATIONS EXPENSES INCURRED IN COOPERATING
WITH THE COMPANY UNDER THE TERMS OF THIS PROVISION.  EXCEPT AS REQUIRED BY
OPERATION OF LAW, QUAINTANCE AGREES THAT HE WILL PROMPTLY NOTIFY THE COMPANY IF
HE IS CONTACTED FOR AN INTERVIEW OR IF HE RECEIVES A SUBPOENA IN ANY MATTER
RELATING IN ANY WAY TO HIS EMPLOYMENT WITH THE COMPANY AND, IN SUCH EVENT, THE
COMPANY, UPON REQUEST FROM QUAINTANCE, AGREES TO PROVIDE IN ITS DISCRETION
REASONABLE ACCESS TO INFORMATION AND DOCUMENTS WITHIN ITS CONTROL.  QUAINTANCE
FURTHER AGREES THAT HE WILL NOT INITIATE ANY COMMUNICATION WITH A MEMBER OF THE
PRESS REGARDING HIS EMPLOYMENT WITH THE COMPANY AND THAT IF HE IS CONTACTED BY
THE PRESS FOR ANY SUCH INFORMATION, HE WILL DECLINE COMMENT AND REFER THE PERSON
SEEKING INFORMATION TO THE COMPANY.


 


11.                                 THE PARTIES AGREE THAT THE TERMS OF THIS
AGREEMENT SHALL REMAIN COMPLETELY CONFIDENTIAL, AND THAT THEY WILL NOT DISCLOSE
THE TERMS OF THIS AGREEMENT TO ANY PERSON, EXCEPT THAT THIS SECTION SHALL NOT
PROHIBIT THE PARTIES FROM DISCLOSING THE FACT AND TERMS OF THIS AGREEMENT TO
IMMEDIATE FAMILY OR TO PERSONAL OR COMPANY ACCOUNTANTS AND/OR FINANCIAL OR LEGAL
ADVISORS.  THE COMPANY IS NOT PROHIBITED FROM DISCLOSING THE FACTS AND TERMS OF
THIS SETTLEMENT TO THOSE COMPANY EMPLOYEES WHO HAVE A “NEED TO KNOW” ABOUT THE
AGREEMENT AS DETERMINED BY THE COMPANY.  THE PARTIES UNDERSTAND AND AGREE THAT
SUCH INFORMATION MAY BE DISCLOSED TO THE AFOREMENTIONED INDIVIDUALS ONLY ON THE
CONDITION THAT SUCH INDIVIDUALS IN TURN AGREE TO KEEP SUCH INFORMATION
COMPLETELY CONFIDENTIAL, AND NOT TO DISCLOSE IT TO OTHERS.  THIS SECTION SHALL
NOT PROHIBIT THE PARTIES FROM DISCLOSING THE FACT OR DETAILS OF THIS AGREEMENT
TO ANY FEDERAL, STATE OR LOCAL AUTHORITY OR GOVERNMENT AGENCY, NOR DOES IT
PROHIBIT THE PARTIES FROM COMPLYING WITH A VALID COURT ORDER OR ANY LAW OR
REGULATION THAT COMPELS DISCLOSURE.


 


12.                                 QUAINTANCE AGREES THAT EXCEPT AS SET FORTH
IN THIS AGREEMENT, QUAINTANCE IS NOT ENTITLED TO ANY OTHER COMPENSATION OR
BENEFITS FROM THE COMPANY ARISING FROM HIS STATUS AS AN EMPLOYEE OF THE COMPANY,
INCLUDING ANY SEVERANCE BENEFITS THAT MAY BE AVAILABLE UNDER THE EMPLOYMENT
AGREEMENT OR ANY SEVERANCE ARRANGEMENT OF THE COMPANY.


 


13.                                 QUAINTANCE AND THE COMPANY AFFIRM THAT THIS
AGREEMENT, INCLUDING THE PROVISIONS OF THE EMPLOYMENT AGREEMENT AS INCORPORATED
IN SECTION 5 ABOVE, SET FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDE ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER CONTAINED HEREIN.  FURTHER, THERE ARE NO REPRESENTATIONS,
ARRANGEMENTS OR UNDERSTANDINGS, EITHER ORAL OR WRITTEN, BETWEEN THE PARTIES,
WHICH ARE NOT FULLY EXPRESSED HEREIN. 

 

4

--------------------------------------------------------------------------------


 


FINALLY, NO ALTERATION OR OTHER MODIFICATION OF THIS AGREEMENT SHALL BE
EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY BOTH PARTIES.


 


14.                                 THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS BY FACSIMILE, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


15.                                 ANY NOTICE AUTHORIZED OR REQUIRED TO BE
GIVEN OR MADE BY OR PURSUANT TO THIS AGREEMENT SHALL BE MADE IN WRITING AND
EITHER PERSONALLY DELIVERED OR MAILED BY OVERNIGHT EXPRESS MAIL ADDRESSED AS
FOLLOWS:


 

If to Quaintance:

John W. Quaintance
233 South 6th Street
Apt. 1902
Philadelphia, PA 19106

 

 

with a copy to:

Alan B. Epstein, Esq.
Spector, Gadon & Rosen
1635 Market St., 7th Floor
Philadelphia, PA 19103

 

 

If to the Company:

MedQuist Inc.
1000 Bishops Gate
Mount Laurel, NJ 08054-4632
Attn: Gregory M. Sebasky

 

 

with a copy to:

Barry Abelson, Esquire
Pepper Hamilton LLP 
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799

 

Either party may change the address to which such notices are to be addressed by
giving the other party notice in the manner indicated above.

 


16.                                 THE PARTIES ACKNOWLEDGE THAT THEY HAVE
CAREFULLY REVIEWED THIS AGREEMENT WITH THE ASSISTANCE OF COUNSEL, THAT THEY HAVE
ENTERED INTO THIS AGREEMENT VOLUNTARILY AND KNOWINGLY AND WITHOUT RELIANCE ON
ANY PROMISES NOT EXPRESSLY CONTAINED HEREIN, THAT THEY HAVE BEEN AFFORDED AN
ADEQUATE TIME TO REVIEW CAREFULLY THE TERMS OF THIS AGREEMENT, AND THAT THIS
AGREEMENT SHALL NOT BE DEEMED VOID OR VOIDABLE BY CLAIMS OF DURESS, DECEPTION,
MISTAKE OF FACT OR OTHERWISE.  NOR SHALL THE PRINCIPLE OF CONSTRUCTION WHEREBY
ALL AMBIGUITIES ARE TO BE CONSTRUED AGAINST THE DRAFTER BE EMPLOYED IN THE
INTERPRETATION OF THIS AGREEMENT.  THIS AGREEMENT SHOULD NOT BE CONSTRUED FOR OR
AGAINST ANY PARTY.


 


17.                                 THIS AGREEMENT SHALL BE GOVERNED BY AND ALL
QUESTIONS RELATING TO ITS VALIDITY, INTERPRETATION, ENFORCEMENT AND PERFORMANCE
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY.  THE
EXCLUSIVE CHOICE OF LAWS SET FORTH IN THIS SECTION SHALL NOT

 

5

--------------------------------------------------------------------------------


 


BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN ANY FORUM OR
THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SUCH JUDGMENT IN ANY
APPROPRIATE JURISDICTION.


 


18.                                 QUAINTANCE AFFIRMS THAT HE HAS CAREFULLY
READ THE FOREGOING AGREEMENT, THAT HE FULLY UNDERSTANDS THE MEANING AND INTENT
OF THIS DOCUMENT AND THAT HE INTENDS TO BE BOUND BY THE PROMISES CONTAINED IN
THIS AGREEMENT FOR THE AFORESAID CONSIDERATION.


 

IN WITNESS WHEREOF, Quaintance and the authorized representative of the Company
have executed this Agreement on the dates indicated below:

 

 

By:

/s/ John W. Quaintance

 

Dated:  December 9, 2004

 

John W. Quaintance

 

 

 

 

 

 

 

By:

/s/ Gregory M. Sebasky

 

Dated:  December 9, 2004

 

Gregory M. Sebasky

 

 

MedQuist Inc.

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[TO BE RETYPED ON COMPANY LETTERHEAD]

 

January   , 2005

 

To whom in may concern:

 

John W. Quaintance began his employment with MedQuist Inc. on June 7, 1986.  In
February 2004, Mr. Quaintance was appointed Chief Operating Officer of the
Company.  In his role as Chief Operating Officer, Mr. Quaintance was responsible
for all activities supporting implementation and delivery of MedQuist’s
transcription technology and services to its clients. His primary accountability
was for profit, customer satisfaction, and customer relationships for over 2000
customers in North America.

 

As of the date of Mr. Quaintance’s  resignation from MedQuist on January 31,
2005, his base annual salary was $240,000.

 

We wish Mr. Quaintance the best of luck in his future endeavors.

 

Sincerely,

 

 

Gregory M. Sebasky

 

7

--------------------------------------------------------------------------------

 